                 Case 3:20-cv-05902-BHS Document 25 Filed 01/06/21 Page 1 of 6




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JOSH THOMAS, an individual, on                   CASE NO. C20-5902 BHS
 8   behalf of himself and others similarly
     situated,                                        ORDER DENYING WITHOUT
 9                                                    PREJUDICE DEFENDANT’S
                             Plaintiff,               MOTION TO COMPEL
10          v.                                        ARBITRATION

11   JPMORGAN CHASE & CO, a Delaware
     corporation
12
                             Defendant.
13

14
            This matter comes before the Court on Defendant JPMorgan Chase Bank, N.A.’s
15
     motion to compel arbitration. Dkt. 16. The Court has considered the pleadings filed in
16
     support of and in opposition to the motion and the remainder of the file and hereby denies
17
     the motion without prejudice for the reasons stated herein.
18
                     I.   PROCEDURAL AND FACTUAL BACKGROUND
19          Plaintiff Josh Thomas took out an Amazon Rewards Visa Signature credit card
20   from Chase Bank in 2015. Dkt. 17, ⁋⁋ 2, 5. Chase mailed Thomas the card and a copy of
21   the Cardmember Agreement, which provides both that use of the account indicates
22

23
     ORDER - 1
24
                Case 3:20-cv-05902-BHS Document 25 Filed 01/06/21 Page 2 of 6




 1   acceptance of the terms and that the terms may be added to or deleted at any time. Id.

 2   ⁋⁋ 3, 5. In 2019, following its merger with Chase, JPMC sent Thomas a notice informing

 3   him, among other things, that an arbitration provision was being added to the

 4   Cardmember Agreement and that he could opt out through mailing a notice to JPMC at

 5   P.O. Box 15298, Wilmington, DE 19850-5298 by August 8, 2019. Id. ⁋ 6. The notice

 6   explained that “[r]ejection notices sent to any other address, or sent by electronic mail or

 7   communicated orally, will not be accepted or effective.” Dkt. 17-1 at 24. Thomas

 8   declares that on June 11, 2019, he sent a letter rejecting the arbitration agreement. Dkt.

 9   22-1, ⁋ 8.1 He also declares that around the same date, he “believe[s] [he] also called their

10   customer service department and told them I wanted to opt out of the arbitration

11   agreement.” Id. ⁋ 9.

12          Thomas provided a copy of the letter, addressed to Chase, P.O. Box 152298,

13   Wilmington, DE 19850-5298. Dkt. 19-1 at 2. JPMC asserts that it did not receive the

14   letter, as shown by the lack of a note in Thomas’s account. Dkt. 17, ⁋ 6. Thomas does not

15   dispute that he addressed his letter to the wrong P.O. Box (adding an additional “2” to the

16   box number).

17          In May 2020, Thomas enrolled in JPMC’s “COVID-19 Payment Assistance”

18   program to defer his credit card payments for three months. Dkt. 1, ⁋ 15. He alleges that

19

20          1
             JPMC argues that the Court should not consider Thomas’s declaration since the copy
     accompanying his response brief, Dkt. 19, was unsigned. Dkt. 20 at 6–7 (citing 28 U.S.C. §
21   1746). As Thomas subsequently docketed a signed copy, Dkt. 22-1, the Court finds no prejudice
     to JPMC in considering the declaration as JPMC’s reply addresses the possibility that the Court
22   would consider the declaration.

23
     ORDER - 2
24
              Case 3:20-cv-05902-BHS Document 25 Filed 01/06/21 Page 3 of 6




 1   on August 11, 2020, he began receiving robocalls related to his payments though his first

 2   payment was not due until September 1, 2020. Id. ⁋⁋ 17–20. He received another deferral,

 3   but again began receiving robocalls after an interval. Id. ⁋⁋ 21–23. He now brings a

 4   putative class action against JPMC for violation of the Telephone Consumer Protection

 5   Act, 47 U.S.C. § 227 et seq., violation of the Washington Consumer Protection Act,

 6   RCW Chapter 19.86, breach of contract, and violation of the covenant of good faith and

 7   fair dealing. Dkt. 1.

 8          On October 26, 2020, JPMC moved to compel arbitration on an individual basis

 9   and stay. Dkt. 16. On November 16, 2020, Thomas responded. Dkt. 18. On November

10   20, 2020, JPMC replied. Dkt. 20. On November 25, 2020, Thomas surreplied. Dkt. 24.

11                                      II. DISCUSSION

12   A.     Standard

13          The Federal Arbitration Act, 9 U.S.C. § 1 et seq., makes agreements to arbitrate

14   “valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

15   for the revocation of any contract.” 9 U.S.C. § 2. The FAA supports a liberal policy

16   favoring arbitration and reinforces the “fundamental principle that arbitration is a matter

17   of contract.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 336 (2011). The FAA

18   requires courts to “rigorously enforce” agreements to arbitrate, Mitsubishi Motors Corp.

19   v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985), to ensure that private

20   contractual provisions “are enforced according to their terms.” Stolt–Nielsen S.A. v.

21   AnimalFeeds Int’l Corp., 559 U.S. 662, 684 (2010) (quoting Volt Info. Sciences, Inc. v.

22   Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)).

23
     ORDER - 3
24
              Case 3:20-cv-05902-BHS Document 25 Filed 01/06/21 Page 4 of 6




 1          On review of a motion to compel arbitration, the court’s role is limited to

 2   determining (1) whether the parties entered into a valid agreement to arbitrate and if so

 3   (2) whether the present claims fall within the scope of that agreement. Chiron Corp. v.

 4   Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). The party seeking to

 5   compel arbitration bears the burden of proof on these questions. Ashbey v. Archstone

 6   Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015) (citing Cox v. Ocean View Hotel

 7   Corp., 533 F.3d 1114, 1119 (9th Cir. 2008)). To determine whether the parties agreed to

 8   arbitrate, courts apply ordinary state-law contract principles. First Options of Chicago,

 9   Inc. v. Kaplan, 514 U.S. 938, 944 (1995). In Washington, “[t]he role of the court is to

10   determine the mutual intentions of the contracting parties according to the reasonable

11   meaning of their words and acts.” Fisher Props., Inc. v. Arden-Mayfair, Inc., 106 Wn.2d

12   826, 837 (1986). The FAA requires courts to stay proceedings when an issue before the

13   court can be referred to arbitration. 9 U.S.C. § 3.

14   B.     Analysis

15          The parties dispute whether a valid agreement to arbitrate exists. Thomas contends

16   that there is a genuine dispute of material fact as to whether he opted out of the

17   arbitration agreement and seeks limited discovery on JPMC’s receipt of his

18   communications. Dkt. 18 at 5. JPMC argues no valid opt-out occurred because (1) the

19   opt-out letter was misaddressed and (2) verbal opt-out was not available under the

20   provision’s terms. Dkt. 20 at 8–9. In support of its reply, JPMC submits a supplemental

21   declaration from an employee familiar with JMPC’s processes for customer opt-out

22

23
     ORDER - 4
24
              Case 3:20-cv-05902-BHS Document 25 Filed 01/06/21 Page 5 of 6




 1   requests, affirming that JPMC “would not . . . receive” mail addressed to the P.O. Box

 2   Thomas listed. Dkt. 21, ⁋ 3.

 3          In the alternative, JPMC questions the authenticity of Thomas’s opt-out letter,

 4   pointing out that Thomas submitted and withdrew an opt-out letter in another matter

 5   following defense counsel’s allegation that it was fraudulent. Dkt. 20 at 10 (citing

 6   Thomas v. Am. Express, C20-5785TSZ, Dkt. 21 (W.D. Wash.)). JMPC thus seeks limited

 7   discovery “including a review of the metadata associated with the Word file used to

 8   create the purported opt-out letter as well as proof of transmission and/or receipt” so the

 9   Court “can properly assess the credibility of Plaintiff’s declaration.” Dkt. 20 at 11.

10   Thomas argues that JMPC mischaracterizes the withdrawal in the other proceeding and

11   moves to strike the characterization as impertinent under Fed. R. Civ. P. 12(f), but does

12   not dispute that he withdrew that letter. Dkt. 24 at 4–5. Thomas seeks limited discovery

13   of JPMC’s records for his account, copies of telephone calls and notes regarding the calls

14   between May 21, 2019 and August 9, 2019, all written communications JPMC received

15   from Thomas during the same period, and all JPMC’s internal notes and communications

16   regarding his account during the same period. Dkt. 18 at 5. He argues this discovery may

17   show JPMC did not add a note to his account by mistake, incorrectly determined his letter

18   did not satisfy the opt-out requirements, or intentionally did not note receipt of the letter.

19   JPMC counters that as it has already confirmed it has no record of a valid opt-out, the

20   additional discovery Thomas proposes would serve no purpose. Dkt. 20 at 11.

21          The Court concludes that the limited discovery proposed by each party may allow

22   it to determine whether there is any genuine dispute of fact as to the existence of an

23
     ORDER - 5
24
              Case 3:20-cv-05902-BHS Document 25 Filed 01/06/21 Page 6 of 6




 1   agreement to arbitrate, and if not, to decide the issue as a matter of law. See Powell v.

 2   United Rentals (N. Am.), Inc., 2019 WL 1489149, at *3 (W.D. Wash. Apr. 3, 2019)

 3   (citing Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1141 (9th

 4   Cir. 1991)). The parties shall meet and confer regarding this discovery and submit a

 5   proposed discovery plan for the Court.

 6                                         III. ORDER

 7          Therefore, it is hereby ORDERED that JPMC’s motion to compel arbitration,

 8   Dkt. 16, is DENIED without prejudice.

 9          Dated this 6th day of January, 2021.

10

11

12
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 6
24
